Manning J.:
The City had a right to pave the street on which complainant’s lots are situate, unless the power given by its charter, to pave the streets of the City, and cause the expense to be assessed on the adjacent lots was superseded as to this particular street, by the' Act incorporating the Detroit and Birmingham Plank Road Company. Whether this be so or not, is not the question now before us. The Plank Road Company is not complainant in the present suit, nor a party to it. Whatever may be the relative rights of the City and of this Company, they, and they only, are interested in them, and have a right to complain of their violation. Complainant, as an individual, has no interest in them. If the Company does not think proper to insist on its rights, what is it to him? and how is he injured? He will, it is true, be compelled to pay for the paving done by the City, but this would have been so if the Act of Incorporation had not authorized the Plank Road Company to use the street in constructing its road. If the Company had power to .prevent the paving, and had done so, complainant would not have been called on to pay the assessment of which he complains. But this exemption, in such case, from assessment, *345would not be a legal right for the deprivation of which he could sustain an action at law or bill in equity. It would be an incidental benefit or detriment, as he might look upon it as affecting his interest beneficially or otherwise, and nothing more, resulting from the act of the Company.
If we concede to the Company all that can be claimed for it under its Act of Incorporation, the City would not be divested of all its power, but of so much only as would conflict with the rights of the Company. What, then, are those rights? They are to use the street in the construction of the road, and to have exclusive possession of the street so far as it is necessary to the enjoyment of the Comjrany’s franchise. It is not necessary to this enjoyment the Company should use the whole street, or any more than sixteen feet in width; eight of which must be covered with plank; and we see no good reason why the City might not pave that part lying on either side of the sixteen feet, if not to the edge of the plank, so long as it did not interfere with the grade or construction of the road, or the travel upon it.
The bill states the Company took possession of the street, constructed its road thereon, and commenced taking toll, and is still taking- toll for travel on this part of the road; and that the' City tore up the plank and plowed up the bed of the road before paving it. If the plank were removed, and the paving done by the City without the consent of the Company, and against its will, while it was in possession of the road; or if the Company abandoned that part of the road lying within the limits of the City; or if the Company continues to exact toll for travel on what was once a plank road, but is now a paved street of the City, questions upon some or all of these facts may-hereafter arise, to be settled by this or some other Court when properly brought before it by parties having an interest in them, but can not and do not properly arise in the present suit.
It must be certified the bill does not present a case *346authorizing Chancery to enjoin the collection of the assessment mentioned in it.
Martin Ch. J. and Christiancy J. concurred.